Order entered August 19, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00638-CR

                         DELARIAN DEMONT FRANKLIN, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-59900-U

                                           ORDER
        On the Court’s own motion, we ORDER the appellant’s brief received on July 23, 2013

filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE